Citation Nr: 0527647	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected diabetes mellitus 
type II, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record reflects that the veteran requested an in-person 
hearing before the Board in October 2004.  However, a 
February 2005 Report of Contact reveals that the veteran 
indicated that he did not plan to attend the Board hearing 
scheduled for March 2005 and requested that the hearing not 
be rescheduled.  Accordingly, the veteran's hearing request 
is withdrawn.  

In addition, the Board observes that the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities as secondary to service-connected diabetes 
mellitus during the course of this appeal.  The Board notes 
that the foregoing issues have been neither procedurally 
prepared nor certified for appellate review; therefore, these 
issues are outside the scope of this appeal and the Board 
declines appellate review of them.  Godfrey v. Brown, 7 Vet. 
App. 398, 410 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
service-connected diabetes mellitus requires a restricted 
diet, more than one daily injection of insulin, and a 
regulation of activities.  

3.  The evidence of record satisfactorily shows that the 
veteran engaged in combat with the enemy and that the claimed 
stressor events are consistent with the circumstances, 
conditions, or hardships of his service in Vietnam.

4.  The veteran has been diagnosed with PTSD, which has been 
linked by competent medical opinion to his claimed Vietnam 
stressors.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 40 
percent for service-connected diabetes mellitus have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.27, 4.119, Diagnostic Code 7913 (2004).

2.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d), (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in July 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the July 2002 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits in 
addition to the evidence needed for his PTSD claim.  

The Board notes that the RO granted service connection for 
diabetes mellitus type II in its May 2003 rating decision.  
The veteran is appealing the initial evaluation the RO 
assigned for this disability.  Review of the record indicates 
that the veteran was not advised of the VCAA with respect to 
the "down-stream question" of the degree of disability 
regarding the veteran's diabetes mellitus.  The veteran 
expressed his disagreement with the initial rating assigned 
in the June 2003 Notice of Disagreement (NOD).  In VAOPGCPREC 
8-03, the VA General Counsel noted that although it appeared 
that an NOD that first raised an issue satisfied the 
38 C.F.R. § 3.1(p) definition of application, he did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. 
§ 5103(a) notice upon receipt of an NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of an NOD 
in response to a decision on a claim, the agency of original 
jurisdiction must take development or review action it deems 
proper under applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  
In this regard, the Board notes that a Decision Review 
Officer (DRO) reconsidered the evaluation assigned the 
service-connected diabetes mellitus on a de novo basis in 
July 2003 and continued to assign a 20 percent rating.  

The Board acknowledges that the July 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, the July 2003 Statement of the Case 
(SOC), and the September 2003 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  
Collectively, the July 2003 SOC and September 2003 SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.     

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records dated from November 2001 to June 2003.  The 
RO also scheduled for the veteran a hearing before the Board.  
As noted above, the veteran chose to cancel the scheduled 
hearing.    

In addition, the RO sent correspondence to the veteran in 
June 2003 notifying him that a review of his records failed 
to show that he received a Combat Action Ribbon, as he had 
noted in his claim for PTSD.  The RO requested that the 
veteran submit evidence to establish that he received the 
Combat Action Ribbon.  The RO also asked the veteran to 
submit additional information regarding the dates and 
circumstances regarding his reported shrapnel wounds.  The 
Board observes that there is no evidence of record that the 
veteran received the Combat Action Ribbon.  

In the September 2003 SSOC, the RO advised the veteran that 
he did not provide specific dates and places of his stressors 
that could be verified by the U.S. Armed Services Center for 
Unit Records Research (CURR) as it relates to his PTSD claim.  
The RO requested that the veteran provide, to the best of his 
knowledge, the date(s), place(s), and his unit to the company 
level for each claimed stressor.  

The RO also requested that CURR provide pages from the 
veteran's personnel file showing his unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, and awards and decorations and official 
travel outside the United States.  The record reveals that 
the National Personnel Records Center (NPRC) conducted an 
extensive and thorough search of the records but was unable 
to locate the requested records.  The Board observes that the 
veteran's DD 214 and "combat history-expeditions-awards" 
record, however, are associated with the claims file.  

The Board also notes that the veteran's representative 
contends that the veteran should be afforded a VA examination 
as it relates to his increased rating claim for diabetes.  
The claims file contains VA medical records dated from 
November 2001 to June 2003, which include reports describing 
the veteran's diagnosis and treatment for diabetes mellitus.  
The Board finds that the VA medical records associated with 
the claims file adequately convey the severity and treatment 
of the veteran's diabetes mellitus.  Thus, the Board finds 
that VA is under no duty to afford the veteran an 
examination.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 
38 C.F.R. § 3.159(d) (2004).       

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.        


II.	Entitlement to Higher Initial Rating for Service-
Connected Diabetes Mellitus

Evidence

In a May 2003 rating decision, the RO granted presumptive 
service connection for diabetes mellitus and assigned a 20 
percent rating under Diagnostic Code 7913.  In his June 2003 
NOD, the veteran contended that he met the criteria for a 40 
percent rating because he was additionally restricted on 
activities.   

The veteran's service medical records note no relevant 
findings.  

VA outpatient treatment records dated from April 2002 to 
March 2003 document the veteran's treatment for diabetes 
mellitus type II.  

In a VA treatment report dated in April 2002, it is noted 
that the veteran had high blood sugar.  The assessment was 
newly-diagnosed diabetes mellitus.  

In an addendum to the April 2002 VA treatment report, a VA 
nurse noted that the veteran and his spouse were given 
instructions on drawing and injecting insulin.  The nurse 
also reported that she instructed the veteran on "precision 
QID and diet."  

In January 2003, a VA nurse explained weight control and 
nutrition diet to the veteran.  For a visit that occurred 
later that month, the VA physician reported that the veteran 
showed "poorly controlled" diabetes mellitus.  He also 
explained that the veteran would continue with his current 
medications and noted that he advised the veteran to cut down 
on his food intake.  

A nursing note dated in March 2003 reveals that the veteran 
was taking 15 units of insulin in the morning and 12 units in 
the evening.  The VA nurse additionally noted that the 
veteran was to change his insulin to 20 units in the morning 
and 15 units in the evening.    

In a letter dated in July 2003, the veteran's treating 
physician, Dr. R.R., wrote that the veteran was "insulin 
dependent, on a restricted diet and regulated activities."  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  Id.  A rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  Id.  A rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Analysis

The medical evidence shows that the veteran's service-
connected diabetes mellitus requires insulin and a restricted 
diet, which are factors already contemplated in the currently 
assigned 20 percent rating under Diagnostic Code 7913.  For 
an award of the next higher rating of 40 percent, there must 
additionally be a regulation of the veteran's activities as a 
result of his diabetes.  Although the VA treatment records do 
not show regulation of the veteran's activities due to 
diabetes, a letter written by the veteran's treating 
physician expressly reads that the veteran has "regulated 
activities."  After careful consideration, the Board finds 
that the veteran's diabetes more closely approximates the 
criteria contemplated by a rating of 40 percent.  38 C.F.R. 
§§  4.3, 4.7.  Therefore, a higher initial rating of 40 
percent for the veteran's service-connected diabetes mellitus 
under the schedular criteria is warranted.      

The Board observes that the medical evidence of record does 
not contain documentation of any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or visits 
to a diabetic care provider, which are criteria associated 
with a 60 percent rating under Diagnostic Code 7913.  Thus, 
the Board finds that symptomatology associated with the 
veteran's diabetes does not have the characteristics required 
for a 60 percent rating.  Therefore, a schedular rating 
higher than 40 percent is not warranted.  

The veteran's service-connected diabetes mellitus has not 
been shown to be manifested by greater than the criteria 
associated with a 40 percent rating during any portion of the 
appeal period.  Accordingly, a staged rating is not in order 
and a rating of 40 percent is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1990).  

Furthermore, the Board notes that there is no evidence of 
record that the veteran's diabetes mellitus warrants an 
initial rating higher than 40 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2004).  Any limits on the 
veteran's employability due to his diabetes mellitus have 
been contemplated in a 40 percent rating under Diagnostic 
Code 7913.  The evidence also does not reflect that the 
veteran's diabetes mellitus has necessitated any frequent 
periods of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     


III.	Service Connection for Post Traumatic Stress Disorder

Evidence

The veteran's service medical records contain no symptoms, 
findings or diagnoses of mental disorders during service.  
The service medical records document no treatment for 
injuries as a result of combat. 

A 3101 Form shows that the veteran served in Vietnam from 
March 1966 to March 1967. 
   
The DD 214 lists the veteran's military occupational 
specialty as a cook.  It also reveals that the veteran was 
awarded the National Defense Service Medal, the Vietnamese 
Service Medal, the Vietnamese Campaign Medal, the 
Presidential Unit Citation, and the Meritorious Mast.  

A combat history record entry dated in January 1967 reveals 
that the veteran "participated in operations against the 
insurgent communist forces while serving in Danang in the 
Republic of Vietnam."  (NAVMC 118(9)-PD (REV. 1-63))  The 
record also notes that the veteran earned the five awards 
listed above.  

A medical history report dated in December 1975 reveals that 
the veteran reported being hospitalized for shrapnel wounds 
of the lower extremities in Vietnam.             

VA treatment records dated from November 2001 to June 2003 
reflect that the veteran was diagnosed with and received 
psychiatric treatment for PTSD.  The first treatment report 
referencing a diagnosis of PTSD is dated in January 2002; it 
notes that the veteran had presented himself to the PTSD 
clinic several times before for treatment.  An August 2002 
treatment report notes that the veteran had episodes of 
dissociation.  Specifically, the veteran had recently 
experienced a dissociative episode of "shooting with Viet 
Cong."  In addition, it notes that the veteran "should be 
100 % service connected" for post-traumatic stress disorder.  
A January 2003 treatment report notes that the veteran 
"continues to have nightmares of Vietnam" and that 
"thoughts of Vietnam...are triggered by helicopter noise, 
Vietnam documentaries and other environmental stimuli."

The veteran filed a service connection claim for PTSD in June 
2002.  In his claim, the veteran explained that his stressor 
was his combat experience in Vietnam.  He reported that his 
MOS was a cook, but he had become active on patrols during 
his service.  He additionally stated that he earned the 
Combat Action Ribbon, the Presidential Unit Citation, and a 
Meritorious Mast.  

The veteran submitted a statement dated in January 2002 
describing his exposure to a firefight while serving in 
Vietnam.  

In a PTSD development sheet dated in January 2002, the 
veteran noted that he was mainly in the field during combat, 
often fired weapons at the enemy, and often witnessed death 
on both sides.  He also reported that he participated in 
firefights and handled body bags.  

In a statement dated in September 2002, the veteran further 
explained that he helped load body bags in helicopters.  He 
also noted that he did not remember the names of any 
casualties killed in action.  He did provide the name of a 
person who was shot and killed non-battle, but not in 
connection with events the veteran contends resulted in PTSD.  
The veteran wrote that the approximate dates when each event 
took place was between December 1965 to February 1967.   

In his VA 9 Form, the veteran contended that he only worked 
as a cook for a month and was then trained to be a point man.  
He reported that he went on perimeter sweeps, experienced 
fire fights, ambushes, and observed soldiers being killed.  
In addition, he wrote that he sustained shrapnel wounds as a 
result of a firefight.    

Legal Criteria 

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
criteria necessary to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Analysis

In regard to the first criterion required to establish 
service connection, the medical evidence of record reflects 
that the veteran has been diagnosed with PTSD.  Specifically, 
VA treatment records dated from January 2002 to April 2003 
document the veteran's diagnosis of and treatment for PTSD.  

In regard to the second criterion, the veteran's combat 
history record notes that he "participated in operations 
against the insurgent communist forces while serving in 
Danang in the Republic of Vietnam."  As a general matter, 
evidence of participation in an "operation" does not, in 
itself, establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and non-
combat activities.  VAOPGCPREC 12-99.  Nonetheless, VA must 
consider it in relation to other evidence of record, even if 
it does not, in itself, conclusively establish engagement in 
combat with the enemy.  Id. 

The Board notes that there is no evidence of record that the 
veteran was awarded the Combat Action Ribbon.  However, the 
DD 214 Form and combat history record note that the veteran 
received the Presidential Unit Citation, which is awarded to 
units of the Armed Forces of the United States and 
cobelligerent nations for extraordinary heroism in action 
against an armed enemy occurring on, or after, October 16, 
1941, for U.S. Navy and U.S. Marine Corps units, and on or 
after December 7, 1941, for U.S. Army units.  Office of the 
Assistant Secretary of Defense (Force Management Policy), 
Manual of Military Decorations & Awards, September 1996, 
AP2.1.2. ["Manual"]  The Court reasoned in the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002) that the fact 
that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, 
exposed to combat.  Furthermore, the Board acknowledges that 
the veteran was in an area of Vietnam at a time when 
hostilities were prevalent.    

Moreover, the Board acknowledges that the veteran's service 
medical records do not document treatment for combat-related 
injuries; however, a December 1975 medical history report 
noted that the veteran informed a private physician that he 
sustained shrapnel wounds of the lower extremities while in 
Vietnam.  This was reported many years before he filed any 
claim with VA.  Therefore, although the evidence of record 
does not unequivocally verify the veteran's combat status, 
the Board finds that the record contains sufficient evidence 
that supports the veteran's contention that he engaged in 
combat while serving in Vietnam.  

Furthermore, competent medical opinion evidence attributes 
the veteran's PTSD to his combat experience in Vietnam.  No 
opinion evidence to the contrary exists in the record.    

Therefore, the Board finds that the veteran probably engaged 
in combat with the enemy while serving in Vietnam.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  Id.  The 
Board also finds that the veteran's currently diagnosed PTSD 
is related to his combat experience in Vietnam.  Id.  
Accordingly, service connection for PTSD is warranted.




ORDER

Entitlement to a 40 percent rating for the veteran's service-
connected diabetes mellitus type II is granted, subject to 
the laws and regulations governing the payment of monetary 
awards. 

Entitlement to service connection for post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


